Order entered April 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01383-CV

                 PMC CHASE, LLP AND STEVE TURNBOW, Appellants

                                                V.

                  BRANCH STRUCTURAL SOLUTIONS, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01773-E

                                            ORDER
       Before the Court are appellants’ second motion for extension of time to file brief and

appellee’s response in opposition.    We GRANT the extension motion and ORDER the brief

received March 13, 2019 filed as of the date of this order.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE